Citation Nr: 0805266	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	Idaho Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which, relevant to this appeal, denied service 
connection for hepatitis C.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hepatitis C did not begin in service and 
competent evidence of a nexus between the post-service 
diagnosis of hepatitis C and service is not of record.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for hepatitis C.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).  
With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2007).
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for hepatitis C.

The Board concedes that the veteran has a current diagnosis 
of hepatitis C.  The veteran reported hepatitis C in June 
2004.  He tested positive for hepatitis C in September 2004.  
Nonetheless, there is no indication of record showing that 
the veteran experienced symptoms of hepatitis C during 
service or sustained any injury that resulted in surgery or 
any blood transfusion during service.  Nor is there any 
competent and credible medical evidence etiologically 
attributing the veteran's hepatitis C to service.

Indeed, the service medical records show that on entry into 
service in June 1967, a tattoo was noted on the veteran's 
left forearm.  Clinical findings were otherwise normal, 
however.  The service medical records also show that in 
November 1967, the veteran sustained an injury to his right 
finger, apparently falling on it and causing an injury to the 
bone, and that in May 1969, the veteran received a number of 
lacerations to his face, around his left ear, requiring 
stitches.  No findings associated with surgery or a blood 
transfusion were noted.  More importantly, on separation 
examination in December 1969, the veteran's skin, lymphatics, 
and endocrine system were all found to be normal.  The 
veteran stated that he was in "good health," and denied 
jaundice, stomach, liver, intestinal trouble, and illegal 
drug use.  A diagnosis of hepatitis C was not made.

The post service evidence also does not indicate that the 
veteran's hepatitis C is in any way related to service.  As 
initially noted, the veteran reported hepatitis C in June 
2004, and tested positive for hepatitis C in September 2004.  
No reference to service was made.  

During the pendency of this appeal, the veteran has set forth 
several alternative theories as to how he contracted 
hepatitis.  For example, he has argued that he may have 
contracted hepatitis C as a result of surgery during service.  
Additionally, in other documents filed regarding his claim, 
the veteran has contended that he contracted hepatitis C from 
a tattoo during service or, alternatively, from an injury 
sustained from a meat slicer.  In one document, the veteran 
indicated that his index finger was entirely severed by this 
meat slicer, necessitating surgery.  Finally, the veteran has 
contended that six months after service, he was treated for 
hepatitis C at a private hospital in New Orleans, Louisiana.

The veteran's contentions are not supported by the evidence 
of record.  Regarding the veteran's claim that his finger was 
severed by a meat slicer, although the veteran indicated that 
this meat slicer injury predated a fall in which he also 
injured his finger, the service medical records pertaining to 
the fall do not discuss the meat slicer injury or provide any 
indication that his finger had previously been severed.  
Further, at a January 2005 VA examination, the examiner noted 
a small scar on the right finger, but did not indicate that 
the scar encircled the finger.  

Regarding the veteran's claim that he received treatment for 
hepatitis C at a private hospital six months after service, 
the RO attempted to obtain records pertaining to this 
diagnosis; however, the hospital indicated that it was unable 
to identify the patient with the information provided.  
Further, the veteran did not list hepatitis C as a serious 
health problem or elsewhere on a questionnaire filled out 
prior to obtaining private medical treatment in November 
2002.  The earliest documentation of hepatitis C is a June 
2004 medical examination, this long period without treatment 
is a factor that weighs against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The veteran has also indicated, on a hepatitis C risk factor 
questionnaire, that he injected heroin while stationed in 
Germany.  The veteran also used intranasal cocaine.  
Regarding any use of illegal drugs during service, as 
discussed above, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.

In summary, with regard to the veteran's assertions that his 
disease began in service, the Board finds that his statements 
are not credible.  The objective evidence of record does not 
substantiate his assertions and the veteran, as a lay person, 
does not possess the required knowledge, skill, experience, 
training, or education to etiologically relate his disease to 
active service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for hepatitis C, and 
there is no doubt to be resolved.  The appeal is denied.  See 
Gilbert, 1 Vet. App. at 55.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in October 2004, prior to the initial 
adjudication of the claim in March 2005.  The VCAA letter 
notified the veteran that VA would try to assist him in 
obtaining medical records, employment records, or records 
from federal agencies and what evidence he should submit.  
The letter also informed the veteran that he should submit 
any evidence in his possession that pertains to his claim.  
The Board finds that VA has satisfied the four elements of 
Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was sent a letter 
compliant with Dingess in March 2006 and the veteran's claim 
was subsequently readjudicated in a statement of the case in 
April 2006.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
The veteran has not been prejudiced.  The record establishes 
that the veteran has been afforded a meaningful opportunity 
to participate in the adjudication of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records VA treatment records, and private medical 
records.  Some private medical records were requested but 
were not received.  One private hospital indicated that it 
was unable to identify the veteran from the information 
provided.  Regarding the other private medical records, the 
veteran has indicated, by correspondence received in February 
2006, that they are not relevant to his claim.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

However, merely filing a claim for benefits and showing a 
current illness does not trigger these duties.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence that the claimed 
disability began during service or within an applicable 
presumptive period, and evidence of an association between 
the claimed disability and that event, illness or injury in 
service.  38 U.S.C.A. § 5103A;  McLendon v. Nicholson, 20 
Vet. App. 79, 80 (2006).  However, the Board also notes that 
§ 5103A only requires a VA examination when the record "does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim."  As the record in this case 
does contain sufficient medical evidence, the Board finds 
that a VA examination is not required for the veteran's 
hepatitis C.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


